Citation Nr: 0905023	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  98-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected hiatal hernia with reflux.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral spondylosis at L5-S1.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee patellofemoral syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee patellofemoral syndrome.

6.  Entitlement to a compensable evaluation for service-
connected pulmonary fibrosis.

7.  Entitlement to a compensable evaluation for post-
operative residuals of right testicle cancer with abdominal 
lymph nodes metastasis.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August 1996, August 1997, and November 2004 rating 
decisions of the RO.  

Regarding issues 7 and 8, a personal hearing before the 
undersigned was held by videoconference in November 1998.  
The Board remanded the claims in February 1999 for 
development of the evidence.  In April 2000, the Board issued 
a decision denying each claim.  The Veteran appealed the 
April 2000 Board decision to the United Stated Court of 
Appeals for Veterans Claims (Court).  Thereafter, the General 
Counsel of VA and the Veteran, through his representative, 
filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In this motion, the parties requested that the 
Court vacate the April 2000 decision of the Board and remand 
the case to the Board for additional development and 
readjudication, to include review of the claims in light of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  
By order dated in April 2001, the Court granted the motion.  
In October 2003, the Board remanded these issues to the RO 
for further action consistent with the Court's April 2001 
order.

Regarding the remaining issues on appeal, they stem from a 
November 2004 rating decision through which they were denied.

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected bilateral spondylosis at L5-S1, 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran's service-connected sinusitis is manifested 
by no more than very little missed work, the lack of need for 
antibiotic treatment, and no related headaches.

2.  The Veteran's service-connected hiatal hernia with reflux 
is manifested by no more than mild, intermittent 
symptomatology and an apparent lack of need for medical 
attention.  

3.  The Veteran's service-connected right knee patellofemoral 
syndrome is manifested by no more than minimal limitation of 
motion, minimal degenerative changes, and an ability to 
perform the activities of daily living and exercise 
regularly.  

4.  The Veteran's service-connected left knee patellofemoral 
syndrome is manifested by no more than minimal limitation of 
motion, minimal degenerative changes, and an ability to 
perform the activities of daily living and exercise 
regularly.  

5.  The Veteran's service-connected pulmonary fibrosis is 
manifested by minimal if any manifestations and no 
requirement for medical treatment.

6.  The Veteran's service-connected post-operative residuals 
of right testicle cancer with abdominal lymph nodes 
metastasis are manifested by no more than a missing right 
testicle, retrograde ejaculation, and the need for fertility 
assistance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97. Diagnostic Code 6513 
(2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
hiatal hernia with reflux have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.27, 4.114, Diagnostic Code 7399-7346 (2008).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
right knee patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code 5099-5003 (2008).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
left knee patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code 5099-5024 (2008).

5.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected pulmonary 
fibrosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6845 
(2008).

6.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected post-operative 
residuals of right testicle cancer with abdominal lymph nodes 
metastasis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 
7524 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in May 2008.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  Notice consistent with the 
Court's holding in Vazquez-Flores was provided in May 2008.

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in January 2004, March 2004, December 2004, 
April 2005, and May 2008 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter or were followed by readjudication 
and a supplemental statement of the case.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, service treatment records, and scheduled 
more than one VA medical examination regarding each of the 
issues decided herein.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and regulations 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Sinusitis

The Veteran's service-connected sinusitis has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 6513.  38 C.F.R. § 4.97.  

Under the general rating formula for sinusitis, a 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

On February 2003 VA examination, the Veteran reported 
congestion intermittently throughout the year.  He had one or 
two headaches a month.  There was no epistaxis and no current 
treatment for sinusitis.  There were no recent infections or 
discharge.  The Veteran indicated that his sinusitis had been 
stable in recent years.  All nasopharyngeal symptoms were 
absent on examination.  On physical examination, the examiner 
noted negative nasopharynx and found that speech was clear 
and that there was no snuffling or sniffling.  An X-ray study 
of the sinuses revealed mild cloudiness of the frontal 
sinuses and some minimal mucous membrane thickening of the 
maxillary antra.  No fluid levels were seen, and the adjacent 
bony anatomy was normal.  The examiner diagnosed chronic 
frontal and antral sinusitis.

On May 2006 VA sinuses examination, the Veteran complained of 
headaches three to four times a week and indicated that he 
suffered from drainage all day.  There was no speech 
impairment and only occasional loss of time from work, which 
lasted one day.  Headaches and sensitivity to light were the 
symptoms that kept the Veteran home.  The examiner observed 
that the Veteran did not mouth breathe and did not blow his 
nose during the examination.  There was no evidence of nasal 
discharge, and the nose was open.  There was no nasal 
obstruction.  The examiner diagnosed a history of chronic 
sinusitis.  

The evidence reflects no medical treatment for a sinus 
condition in recent times.  Indeed, the only medical material 
of record regarding the sinuses is contained in the VA 
examination reports discussed above.  A review of that 
evidence fails to reveal any symptomatology that would 
entitle the Veteran to a 30 percent evaluation under 
Diagnostic Code 6513.  While the record does reflect 
occasional missed work due to sinusitis, such episodes last a 
day and do not appear to require any antibiotic treatment.  
Furthermore, although the Veteran claims to suffer from 
constant drainage on examination in May 2006, the evidence 
does not indicate any pain, purulent discharge, or crusting 
during non-incapacitating episodes.  Headaches, moreover, are 
not associated with incapacitating episodes.  Thus, the 
criteria for a 30 percent evaluation for sinusitis are not 
met at any time during the appellate period, and an 
evaluation in excess of 10 percent is denied for that entire 
period.  38 C.F.R. § 4.97, Diagnostic Code 6513; Hart, supra.

The Board has reviewed the claims file as well as the 
Schedule for Rating Disabilities, and there are no other 
provisions that would be applicable to the Veteran's service-
connected sinusitis.  Consequently, there is no possibility 
of a rating in excess of 10 percent under any other 
diagnostic code.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
finds that there has been no showing by the Veteran that the 
service-connected sinusitis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated an exceptional 
case so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Hiatal hernia with reflux

The Veteran's service-connected hiatal hernia with reflux has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 7399-7346.  38 C.F.R. §§ 4.20, 
4.27, 4.114.  

Under Diagnostic Code 7346 (hiatal hernia), a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

On February 2003 VA medical examination, the examiner noted 
no reflux, epigastric pain, melena, hematemesis, nausea, or 
vomiting.  Moreover, the Veteran was pursuing no current 
medical treatment.  A blood analysis indicated no significant 
abnormality.  The Veteran's appetite was good, and his weight 
was stable.  An upper gastrointestinal study revealed a 
hiatal hernia with reflux.  The examiner diagnosed hiatal 
hernia with acid reflux with no swallowing or emptying 
abnormalities and no ulcerations.  

On May 2006 VA medical examination, the examiner noted no 
food catches and no foul breath.  The Veteran denied blood 
and indicated that swallowing did not present a problem.  The 
Veteran experienced reflux after large meals, and there was 
some sourness four or five times a week.  There was nausea on 
occasion and rare emesis.  Over-the-counter medication 
controlled the Veteran's symptoms.  The examiner noted no 
tenderness in the midepigastrium.  There was no evident 
reflux and no stained teeth.  The examiner diagnosed a 
history of hiatus hernia. 

The Veteran does not appear to have sought any medical 
treatment for his service-connected hiatal hernia with 
reflux.  Thus, the only evidence of record concerning the 
issue on appeal is contained in the VA medical examination 
reports outlined immediately above.

A review of the relevant evidence militates against the 
assignment of a 30 percent evaluation because the evidence 
reflects no dysphagia, pyrosis, arm or shoulder pain, or 
considerable impairment of health.  Indeed, the Veteran has 
not sought treatment for his service-connected hiatal hernia 
with reflux.  Presumably he would have had the service-
connected disability been productive of any material ill 
health.  Absent such symptomatology, a 30 percent rating is 
not warranted.  38 C.F.R. §§ 4.20, 4.27, 4.114, Diagnostic 
Code 7399-7346.  

The Board has reviewed the record and has determined that 
there are no other potentially applicable diagnostic codes 
and that an increased rating is not warranted during any 
portion of the appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected hiatal hernia with reflux has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated an 
exceptional case so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Right knee patellofemoral syndrome and left knee 
patellofemoral syndrome 

The Veteran's service-connected right knee patellofemoral 
syndrome has been rated 10 percent disabling by the RO under 
the provisions of Diagnostic Code 5099-5003.  38 C.F.R. 
§§ 4.20, 4.27, 4.71a.  The Veteran's service-connected left 
knee patellofemoral syndrome has been rated 10 percent 
disabling under Diagnostic Code 5099-5024.  Id.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.   
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts.  38 C.F.R. § 
4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008).

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

A February 2003 X-ray study of the knees revealed mild 
degenerative arthritis bilaterally.

On February 2003 VA examination, the Veteran complained of 
aching knees and medial tenderness without effusion, redness, 
heat, recent exacerbation, or recent treatment of the knees.  
The Veteran, moreover, indicated that he worked out with 
weights regularly.  There was no locking or instability.  
There was increased pain after prolonged standing, climbing 
stairs, or squatting with heavy weights.  The Veteran sought 
no treatment for the knees.  Flare-ups occurred only with 
hyperextension or a rushing gait.  During flare-ups the 
Veteran could not run and he had to sit every 30 minutes for 
a few minutes.  He could, however, walk three or four blocks 
without rest.  Flare-ups were relieved with rest, moist heat, 
and over-the-counter analgesics as needed.  The Veteran used 
no assistive devices.  He performed his own activities of 
daily living a drove a motor vehicle.  Bilateral knee range 
of motion was from zero to 120 degrees without objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The examiner diagnosed minimal 
degenerative joint disease of the knees bilaterally with 
slight narrowing of the joint and intercondylar eminences.  

In July 2005, the Veteran sought VA treatment for his knees.  
He complained of a dull aching pain, grinding, and throbbing 
as well as swelling.  The Veteran stated that he felt as 
though his knees would give out but that they had not.  He 
had a neoprene brace but was seeking something more 
supportive.  Pain kept him from sleep occasionally.  The 
Veteran stated that he worked at an auto body shop as a 
painter but repetitive movement exacerbated his bilateral 
knee pain.  He also recounted that he performed heavy uphill 
bike riding and did weight lifting and leg presses regularly.  
The examiner diagnosed left knee pain and soft tissue damage.

On May 2006 VA knees examination, the examiner noted that 
both knees "were about alike."  However, knee pain did not 
necessarily occur simultaneously in both knees.  The Veteran 
reported intermittent pain in both knees with popping and 
grinding.  There was knee weakness when pain was severe.  The 
Veteran, nonetheless, reported that he exercised with weights 
and that he rode a bike and that he kept his muscles strong.  
There was mild stiffness in the morning with no swelling, 
heat, or redness.  Both knees had a history of giving way, 
but they did not lock.  There was no fatigability of the 
knees and no lack of endurance.  Flare-ups occurred once or 
twice a week.  The Veteran used no devices, experienced no 
dislocation, and required no surgery.  The Veteran performed 
all of his activities of daily living to include auto 
painting.  The Veteran was able to drive.  Objectively, the 
examiner noted that the Veteran walked without symptoms.  He 
squatted and stood without difficulty, but the knees creaked.  
There was no fluid in either knee.  There was crepitus with 
flexion and extension.  Bilateral knee range of motion was 
from zero to 145 degrees with some pain but no weakness.  The 
Veteran occasionally lost time from work due to his knees.  
The examiner diagnosed bilateral patellofemoral syndrome.

At its worst, the Veteran's bilateral knee range of motion 
was from zero to 120 degrees.  Such range of motion would not 
entitle him to a compensable evaluation under Diagnostic Code 
5260 (limitation of flexion of the knee).  Diagnostic Code 
5261 is inapplicable because there is no limitation of 
extension of the knees.  As such, no more than the currently 
assigned 10 percent rating under Diagnostic Code 5003 is 
warranted.

The Board will explore whether an evaluation in excess of 10 
percent is warranted under Diagnostic Code 5257, the only 
other potentially applicable provision.  The Board notes that 
VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  See VAOPGCPREC 23-
97 and VAOPGCPREC 09-98.

Under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability of the knee), the following levels of disability 
are included: 30 percent for severe; 20 percent for moderate; 
and 10 percent for slight.

Because no lateral instability or recurrent subluxation of 
the knees has been shown on objective examination, an 
increased evaluation under Diagnostic Code 5257 is precluded.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2008) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under the foregoing 
provisions, because no material functional loss due to pain 
and weakness has been shown.  Indeed, the record reflects 
that the Veteran is employed in a position that requires 
movement, lifts weights, runs, and otherwise performs his 
activities of daily living.  Similarly, no further 
compensation under 38 C.F.R. § 4.45 is warranted because 
weakened movement, excess fatigability, and incoordination 
have not been shown.

The Board observes that the Veteran's bilateral knee 
disabilities do not appear to have fluctuated in severity 
during the course of this appeal.  Thus staged ratings need 
not be considered.  Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected right and left knee disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated an exceptional case so as to render impractical 
the application of the regular rating schedule standards.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision regarding either knee.  

Pulmonary fibrosis

The Veteran's service-connected pulmonary fibrosis has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 6845.  38 C.F.R. § 4.97.

Under Diagnostic Code 6845, in accordance with the General 
Rating Formula for Restrictive Lung Disease, a 10 percent 
evaluation may be assigned where there is Forced Expiratory 
Volume per one second (FEV-1) of 71 to 80 percent predicted, 
or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6845.

A 30 percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.

A 60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio respiratory limit).

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

Note 1 following the General Rating Formula for Restrictive 
Lung Disease states the following: A 100 percent rating shall 
be assigned for pleurisy with emphysema, with or without 
pleurocutaneous fistula, until resolved.  Note 2 states that 
following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge.  Note 3: 
Gunshot wounds of the pleural cavity with bullet or missile 
retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitation or excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling.  Disabling injuries of the shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of muscle group XXI (DC 5321), however, will not 
be separately rated.

On VA examination in February 2003, there was no dyspnea on 
exertion, the Veteran was pursuing no treatment, there was no 
incapacitation, no weight changes, and an X-ray study of the 
chest revealed a stable chest configuration.  The examiner 
diagnosed mild interstitial lung markings without significant 
respiratory compromise.  There was no active disease or 
worsening of the condition since November 1995.

On June 2003 VA respiratory examination, the Veteran 
complained of worsening dyspnea.  He denied wheezing, and 
indicated that he exercised three times a week lifting 
weights.  The Veteran reported, however, that he could not 
run.  The Veteran stated that he coughed intermittently 
throughout the day.  There was no hemoptysis.  Dyspnea was 
present only with strenuous exercise such as running.  The 
Veteran sought no treatment for his dyspnea, and he required 
no bed rest.  There was no restrictive disease.  Pulmonary 
function tests revealed that FVC was 126 percent of 
predicted, FEV1 was 129 percent of predicted, and FEV1/FVC 
was 102 percent of predicted.  An X-ray study of the chest 
revealed a stable chest configuration with no acute process 
seen.  A computed tomography scan of the thorax showed 
interstitial lung disease.  The diagnosis was of pulmonary 
fibrosis without any physiologic abnormality and no 
radiologic change since 1995.  The examiner commented that 
the Veteran's pulmonary fibrosis was mild and unlikely to be 
the cause of the claimed dyspnea and cough.

On May 2006 VA examination of the lungs, the Veteran reported 
that he experienced dyspnea when climbing three flights of 
stairs.  The Veteran reported that he lifted weights and 
pressed 200 pounds.  He usually worked out four times a week 
and rode his bike for 20 minutes at the same frequency.  The 
Veteran reported coughing.  He denied medical treatment for 
his lungs and indicated that he lost no time from work due to 
his lungs.  The diagnosis was of no evident pulmonary 
disease.

A review of the evidence reflects no material fluctuations in 
the Veteran's service-connected disability.  Furthermore, the 
evidence shows that the Veteran has no significant disability 
of the lungs and that he seeks no treatment for alleged 
symptoms associated with the lungs.  Moreover, radiologic 
evidence indicates no major abnormalities of the lungs.  
Finally, his pulmonary function test results do not reveal a 
level of disability entitling the Veteran to a 10 percent 
evaluation.  Thus, an increased rating is denied at all times 
during the appellate period.  38 C.F.R. § 4.97, Diagnostic 
Code 6845; Hart, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected pulmonary fibrosis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated an exceptional 
case so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, supra; Shipwash, 8 
Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Post-operative residuals of right testicle cancer with 
abdominal lymph nodes metastasis

The Veteran's service-connected post-operative residuals of 
right testicle cancer with abdominal lymph nodes metastasis 
have been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 7524.  38 C.F.R. § 4.115b.  

Under Diagnostic Code 7524, the removal of one testis 
warrants a noncompensable rating, while the removal of both 
testes warrants a 30 percent rating.  38 C.F.R. §  4.115b, 
Diagnostic Code 7524 (removal of testis).  In cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss.  Testis, undescended, or congenitally undeveloped is 
not a ratable disability.  38 C.F.R. § 4.115b, Diagnostic 
Code 7524, Note.

In addition to compensation pursuant to the schedular rating 
criteria, special monthly compensation is available for loss 
of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350 (2008).  Specifically, the removal 
of a testicle is included among the criteria for special 
monthly compensation.  Id.  

The Board observes that the Veteran is in receipt of special 
monthly compensation on account of the anatomical loss of a 
creative organ.  Id.

On February 2003 VA examination, the examiner noted that 
there was no dysuria or incontinence.  The right scrotum was 
empty status post a right orchiectomy.  The left testicle was 
intact.  The Veteran was able to achieve an erection and 
experience intercourse to orgasm but had retrograde 
ejaculation.  The retrograde ejaculation would necessitate 
fertility assistance, according to the examiner, but the 
Veteran was not infertile.  The examiner diagnosed status 
post orchiectomy for germ cell cancer with retrograde 
ejaculation necessitating fertility assistance.

On May 2006 VA genitourinary examination, the Veteran 
reported normal sexual activity except for ejaculation 
secondary to his retroperitoneal node dissection.  The 
Veteran was negative for cancer of the testicles.  The 
examiner diagnosed mixed germ tumor of the right testicle of 
undetermined etiology that was in remission.  

In February 2007, a VA examiner indicated that the Veteran's 
testicular cancer had been in remission for 13 years and 
indicated that it was at least as likely as not that the 
inability to ejaculate was secondary to radical pelvic lymph 
node dissection performed for treatment of testicular cancer.  

The Veteran's testicular cancer need not be discussed, as the 
cancer has been in remission for many years.  In any event, 
the only residual appears to be the missing right testicle 
for which the Veteran is receiving the highest rating 
possible under Diagnostic Code 7524 for the removal of one 
testicle.  Moreover, although infertility has not been shown, 
there are ejaculatory problems.  There is no diagnostic code 
dealing with such issues, but the Veteran is receiving 
special monthly compensation.  38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350.  The Board observes that the rating schedule 
is designed to provide compensation for disabilities which 
result in an impairment in earning capacity (i.e. 
interference with employment).  See 38 C.F.R. §§ 3.321(a), 
4.1 (2008).  Given that the Veteran's ejaculatory problems 
have not interfered with his employment, a separate schedular 
disability evaluation is not warranted. 

The Board notes that the Veteran's post-operative residuals 
of testicular cancer have remained consistent throughout the 
appellate period.  Thus, a staged rating need not be 
considered.  Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected post-operative residuals of right testicle 
cancer with abdominal lymph nodes metastasis have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated an 
exceptional case so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An evaluation in excess of 10 percent for service-connected 
sinusitis is denied.

An evaluation in excess of 10 percent for a service-connected 
hiatal hernia with reflux is denied.  

An evaluation in excess of 10 percent for service-connected 
right knee patellofemoral syndrome is denied.

An evaluation in excess of 10 percent for service-connected 
left knee patellofemoral syndrome is denied.

Entitlement to a compensable evaluation for service-connected 
pulmonary fibrosis is denied.

Entitlement to a compensable evaluation for post-operative 
residuals of right testicle cancer with abdominal lymph nodes 
metastasis is denied.


REMAND

A remand is necessary for further evaluation of the Veteran's 
service-connected low back disability.  

Initially, the RO must associate with the claims file all VA 
medical treatment records dated from October 2007 to the 
present.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) 
(holding that the RO should obtain all relevant VA treatment 
records that could potentially be helpful in resolving the 
Veteran's claim).  

The Veteran's low back disability was last examined in May 
2006.  Soon thereafter, he underwent several radiologic 
studies of various types that were not considered by the May 
2006 examiner.  These studies may well shed light on the 
current state of the Veteran's service-connected low back 
disability.  Thus, a VA orthopedic examination must be 
conducted as described below.  Indeed, VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The TDIU claim is inextricably intertwined with the low back 
claim.  In other words, if an increased rating is granted, it 
may have an impact upon the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  Action on the Veteran's 
TDIU claim is, therefore, deferred.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all VA 
medical treatment records dated from 
October 2007 to the present.

2.  Schedule an orthopedic examination to 
determine the nature and severity of the 
Veteran's service-connected bilateral 
spondylosis at L5-S1.  All symptoms should 
be described in detail; the examiner in 
this regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that low back pain limits the 
Veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination.  
Low back range of motion should be 
measured.  Finally, the examiner should 
comment on the effect of the low back 
disability on range of motion.  A 
rationale for all conclusions must be 
provided.  Pertinent records in the claims 
file must be reviewed, and the examiner 
must state in the examination report 
whether such a review was conducted.  A 
rationale for all opinions and conclusions 
should be provided.

3.  If the benefits sought on appeal 
remain denied, the Veteran and his 
attorney should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits since the August 2008 
supplemental statements of the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


